
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


Terms of Performance Stock Grant


        Pursuant to the terms and conditions of the SLM Corporation Incentive
Plan ("IP"), the Compensation and Personnel Committee of the Board of Directors
of SLM Corporation hereby grants to XXX, on [date]            (            )
shares of SLM Corporation common stock ("Performance Stock).

        On and from the date of grant of the Performance Stock, the Performance
Stock shall be subject to forfeiture and shall not be vested or transferable,
except as provided below.

•40 percent of the Performance Stock will vest upon the later of the third
anniversary of the grant date and the date that SLM Corporation announces its
200X fiscal year results; provided that SLM Corporation has positive "core cash
basis" net income for the 200X fiscal year; and 60 percent will vest upon the
later of the fifth anniversary of the grant date and the date that SLM
Corporation announces its 200X fiscal year results; provided that SLM
Corporation has positive "core cash basis" net income for the 200X fiscal year.
Except as provided below, if XXX ceases to be an employee of SLM Corporation (or
one of its subsidiaries) for any reason, he/she shall forfeit any shares of
Performance Stock that have not vested as of the date of such termination of
employment.

•Unless previously vested pursuant to the foregoing provisions, the Performance
Stock will vest upon XXX's death or Involuntary Termination, Disability or
Change in Control, all as those terms are defined in the IP.

•Shares of Performance Stock are outstanding shares of common stock of SLM
Corporation and as such, holders of the Performance Stock are entitled to vote
the shares and receive dividends on the shares in the same manner as other
shareholders of SLM Corporation. As required by the Internal Revenue Code,
dividends declared on unvested shares of Performance Stock will be paid to XXX
as additional compensation and will be taxed as ordinary income. Dividends
declared on vested shares of Performance Stock will be paid directly to XXX and
taxed as dividend income.

•XXX may at any time elect to have a sufficient number of shares of SLM
Corporation's stock withheld by SLM Corporation to satisfy his income and
employment tax withholding requirements that accrue upon the Performance Stock
becoming vested and transferable, and the Compensation and Personnel Committee
hereby approves the transfer of such shares to SLM Corporation for purposes of
SEC Rule 16b-3.

•If compensation paid to XXX might be subject to the deduction limitations of
section 162(m) of the Internal Revenue Code, actual vesting of the Performance
Stock will occur upon certification by the Compensation and Personnel Committee
that applicable performance targets have been met.

--------------------------------------------------------------------------------





QuickLinks


Terms of Performance Stock Grant
